F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                               OCT 6 1997
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 UNITED STATES OF AMERICA,

        Plaintiff-Appellee,

              v.                                           No. 96-3389
                                                     (D.C. No. 96-3147-EEO)
 CURTIS NEVELS,                                             (D. Kan.)

        Defendant-Appellant.


                              ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is

ordered submitted without oral argument.

      Curtis Nevels appeals the judgment of the district court denying his motion

to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255. Nevels

contends the court erred in denying his claim that his attorney's failure to file a


      * This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
notice of appeal challenging his sentence for distribution of cocaine base violated

his Sixth Amendment right to effective assistance of counsel. We affirm.

      We reject the government's argument that the appeal must be dismissed for

lack of a certificate of appealability. In United States v. Kunzman, 1997 WL

602507 (No. 96-1310 filed October 1, 1997), the court held the defendant did not

need a certificate of appealability since she had filed her § 2255 petition in

district court prior to enactment of the Antiterrorism and Effective Death Penalty

Act of 1996 (AEDPA). As Nevels filed his § 2255 petition on March 18, 1996,

the AEDPA does not apply.

      In reviewing a district court's denial of habeas corpus relief, we review the

district court's legal conclusions de novo and its factual findings for clear error.

Thomas v. Kerby, 44 F.3d 884, 886 (10th Cir. 1995). To establish ineffective

assistance of counsel, a defendant must show his counsel's performance was

constitutionally deficient and that the deficient performance was prejudicial.

Strickland v. Washington, 466 U.S. 668, 687 (1984). However, a defendant who

claims ineffective assistance of counsel prevented him from filing an appeal need

not show prejudice as prejudice is presumed from loss of the right to appeal. See

Romero v. Tansy, 46 F.3d 1024, 1030 (10th Cir.), cert. denied 115 S. Ct. 2591

(1995). To establish that counsel's performance was constitutionally deficient, a

defendant must show counsel made errors so serious that counsel was not


                                          -2-
functioning as required by the Sixth Amendment. A defendant is entitled to

reasonably effective assistance within the range of competence demanded of

attorneys in criminal cases. A defendant must show the attorney's performance

fell below an objective standard of reasonableness. Strickland, 466 U.S. at 687-

88. The right to effective assistance of counsel extends to the decision on

whether to appeal a conviction or a sentence. See Baker v. Kaiser, 929 F.2d

1495, 1498-99 (10th Cir. 1991). Counsel must explain the advantages and

disadvantages of an appeal, advise the defendant as to whether there are

meritorious grounds for appeal and the probabilities of success, and ask defendant

if he or she wants to appeal. Id. at 1499.

      Nevels argues his attorney failed to advise him of the advantages and

disadvantages of taking an appeal or of the merits of an appeal. We disagree.

The record shows that, at sentencing, Nevels' attorney challenged the two-level

enhancement for possession of a firearm sought by the prosecution by cross-

examining the undercover agent who testified that Nevels had a firearm during the

drug transaction. Nevels' attorney advised him of his right to appeal and told

Nevels he did not think he would prevail on appeal, but advised that he would file

a notice of appeal if Nevels wanted to pursue an appeal. Based on this advice,

Nevels decided not to appeal.




                                         -3-
      Nevels' attorney adequately advised him of the merits of an appeal. It was

highly unlikely that an appeal of the two-level enhancement would have been

successful. The district court correctly applied the preponderance of the evidence

standard, see United States v. Roberts, 14 F.3d 502, 525 (10th Cir. 1993), and

found from the undercover agent's testimony that Nevels had a firearm during the

drug transaction. That finding would be subject to reversal on appeal only if it

was clearly erroneous. An appellate court will not reverse a finding of fact on

sentencing unless it has no support in the record or, after reviewing all of the

evidence, the court is firmly convinced an error has been made. See United States

v. Ortiz, 993 F.2d 204, 207 (10th Cir. 1993). The willingness of Nevels' attorney

to file a notice of appeal despite his opinion that an appeal would be unsuccessful

was sufficient to communicate to Nevels that while there were no particular

disadvantages to appealing his sentence, the advantages were small because of

little likelihood of success. We conclude Nevels received effective assistance of

counsel in deciding whether to appeal his sentence. See United States v.

Youngblood, 14 F.3d 38 (10th Cir. 1994).

      AFFIRMED. The mandate shall issue forthwith.

                                                Entered for the Court

                                                Mary Beck Briscoe
                                                Circuit Judge



                                          -4-